Citation Nr: 0302757	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  94-38 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to Agent Orange exposure.

(The issues of service connection for a skin disorder claimed 
as due to Agent Orange exposure, for peripheral neuropathy 
claimed as secondary to service-connected diabetes mellitus, 
for left ear hearing loss, and for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD), 
shall be the subjects of a future appellate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1968, including service in Vietnam.

This appeal arises from a March 1994 rating action that 
denied service connection for a skin disorder and for 
peripheral neuropathy, each claimed as due to Agent Orange 
exposure, for left ear hearing loss, and for an acquired 
psychiatric disorder, to include PTSD.  This appeal also 
arises from a January 2002 rating action that denied service 
connection for peripheral neuropathy claimed as secondary to 
service-connected diabetes mellitus.

The appeal initially included the issue of entitlement to 
permanent and total disability rating for pension purposes 
(denied in an October 1995 rating action).  However, as the 
RO grant that benefit in a July 1999 rating action, that 
action constitutes a full grant of the benefit sought on 
appeal with respect to that issue.

In October 2002, the veteran testified at a hearing before 
the undersigned Member of the Board of Veterans Appeals 
(Board) in Washington, D.C.; a transcript of the hearing is 
of record.

The Board's decision on the claim for service connection for 
peripheral neuropathy claimed as due to Agent Orange exposure 
set forth below.  The Board is undertaking additional 
development with respect to the claims for service connection 
for a skin disorder as a residual of Agent Orange exposure, 
for left ear hearing loss, for an acquired psychiatric 
disorder, to include PTSD, and for peripheral neuropathy 
secondary to service-connected diabetes mellitus, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board shall provide notice of the 
development as required by Rule of Practice 903, 38 C.F.R. 
§ 20.903 (2002).  After giving notice and reviewing any 
response thereto, the Board shall prepare a separate 
appellate decision addressing these issues.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure, has 
been accomplished.

2.	As the veteran served in Vietnam, he is entitled to a 
presumption of exposure to Agent Orange during such 
service.  

3.	The veteran has no diagnosis of acute or subacute 
peripheral neuropathy, which are among the disabilities 
for which the Secretary has determined that a relationship 
between Agent Orange exposure and development of the 
disability exists.

4.	There is no competent medical evidence of a nexus between 
any current peripheral neuropathy and the veteran's 
presumed Agent Orange exposure.  


CONCLUSION OF LAW

The criteria for service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure, have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include an enhanced duty on the part of 
the VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for peripheral 
neuropathy claimed as due to Agent Orange exposure has been 
accomplished.

In the March 1994 rating action, the September 1994 Statement 
of the Case (SOC), the January, June, and December 1995, 
October 1999, and March and April 2002   Supplemental SOCs 
(SSOCs), the September and October 1993, August, November, 
and December 1999, and February 2001 letters from the RO, and 
the May 1999 Decision Review Officer Conference Call, the 
veteran and his representative were variously notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claim, and been provided ample opportunity to 
submit information and evidence.  Additionally, the Board 
notes that in the aforementioned documents, the RO variously 
and specifically informed the veteran of what the evidence 
had to show to establish entitlement to the benefit he 
sought; what information or evidence the VA still needed from 
the veteran; what evidence the VA had retrieved and 
considered in his claim; what evidence he had to furnish; and 
what he had to do to obtain assistance from the VA in 
connection with his appeal.  In addition, the March 2002 SSOC 
informed the veteran of the VA regulations implementing the 
VCAA, and its requirements; and that the VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, if he gave the VA 
enough information about such records so that the VA could 
request them from the person or agency that had them.  The 
SSOC notified the veteran that the VA needed him to furnish 
the name and address of the medical provider, the time frame 
covered by the records, and the condition for which he was 
treated, and that the VA would request such records on his 
behalf if he signed a release authorizing the VA to request 
them.  The veteran has been variously notified by the RO that 
he could help with his claim by informing the VA of any 
additional information or evidence that he wanted the VA to 
try to obtain for him; where to send additional evidence 
concerning his appeal; and where he could request assistance 
if needed.  Accordingly, the Board finds that the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO, on its own initiative, has made 
commendable, comprehensive efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Extensive VA and some private medical records of claimed 
treatment and evaluation, as well as the medical records 
underlying the June 1996 Social Security Administration (SSA) 
decision awarding the veteran disability benefits, have been 
obtained by the RO and associated with the claims file.  The 
veteran was afforded the opportunity for a Board hearing, and 
he testified at such a hearing in Washington, D.C. in October 
2002.  In September 1995, June 1999, and December 2001, the 
veteran was afforded comprehensive VA examinations in 
connection with his claim.  Significantly, the veteran has 
not identified, and the claims file does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  In September 1999 and February 2001 statements, 
the veteran variously indicated that private doctors had not 
treated him, and that there was no additional medical 
evidence that needed to be obtained in connection with his 
claim.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claim for service connection 
for peripheral neuropathy claimed as due to Agent Orange 
exposure, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran specifically claims that he now has 
peripheral neuropathy due to Agent Orange exposure.  
Regarding such contention, the Board notes that, if a veteran 
was exposed to a herbicide agent during active service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II DM or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the VA has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

On December 27, 2001, the President of the U.S. signed into 
law the Veterans Education and Benefits Expansion Act of 
2001, which, among other things, provides a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era (reversing the holding in McCartt v. 
West, 12 Vet. App. 164 (1999) which required that the veteran 
have a presumptive disease before exposure was presumed).  As 
the new provision is liberalizing, it is applicable to the 
issue on appeal.  See Karnas, 1 Vet. App. at 312-13.

Under the legal authority cited above, the veteran is 
presumed to have been exposed to Agent Orange during his 
Vietnam service.  However, as there is no specific diagnosis 
of either acute or subacute peripheral neuropathy, the only 
types of peripheral neuropathy that are among the diseases 
enumerated under 38 C.F.R. § 3.309(e), presumptive service 
connection is not available to the veteran.  

The Board notes that, notwithstanding the presumptive 
provisions, service connection for claimed residuals of 
exposure to Agent Orange also may be established by showing 
that a disorder resulting in disability is, in fact, causally 
linked to such exposure.  See Brock v. Brown, 10 Vet. App. 
155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 
38 C.F.R. § 3.303.  In this case, however, there is no 
evidence of a nexus between any currently diagnosed 
peripheral neuropathy and presumed Agent Orange exposure.  
The service medical records reflect no complaints or findings 
of peripheral neuropathy.  While the record includes 
extensive VA inpatient and outpatient records of treatment 
and evaluation of the veteran for numerous complaints and 
disorders and many VA examination reports from 1972 to 2002, 
as well as extensive medical records underlying the June 1996 
SSA disability determination, none of these records include 
any medical opinion linking the veteran's peripheral 
neuropathy to any in-service Agent Orange exposure.  Rather, 
VA medical records of March, May, and June 1999 and October 
2001 all attribute the veteran's neuropathy of the 
extremities to new-onset [March 1999] diabetes mellitus, and 
the diagnoses in May 1999 and October 2001 were diabetic 
neuropathy.  On special December 2001 VA examination of the 
peripheral nerves, the examiner found that degenerative disc 
disease of the cervical spine was diagnosed to be the most 
likely cause of the veteran's upper extremity paresthesia.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter-such as whether there is a medical relationship 
between a disability and an incident of his military service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Significantly, the veteran has neither presented 
nor alluded to the existence of any medical evidence that 
would support his assertions that he currently has peripheral 
neuropathy that is due to in-service Agent Orange exposure.   

For all the foregoing reasons, the claim for service 
connection for peripheral neuropathy, claimed as due to Agent 
Orange exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, evidence neither 
supports a finding that, nor is in relative equipoise on the 
question of whether, there is a medical nexus between any 
current peripheral neuropathy and presumed in-service Agent 
Orange exposure, that doctrine is not applicable to this 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for peripheral neuropathy, claimed as due 
to Agent Orange exposure, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

